Per Curiam,
All of the appellant’s numerous assignments of error, except one, are to the judge’s findings or refusals to find facts. It is sufficient to say that the judge was amply sustained by evidence, and we see no reason to question his conclusions.
The remaining assignment to the conclusions of law cannot be sustained. The judge found that the plaintiff bought in reliance on a warranty or express representation as to the depth of the lot, which takes the case out of the rule of caveat emptor.
J udgment affirmed.